Citation Nr: 0309391	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected major depression, currently evaluated 30 percent 
disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to August 
1980.

This case comes to the Board of Veterans' Appeals (Board), in 
part, on appeal from a March 1997 decision by the RO in New 
York, New York, which granted service connection and a 30 
percent rating for major depression, as secondary to service-
connected angina pectoris; the veteran appealed for a higher 
rating.  This case also comes to the Board on appeal from a 
December 1997 rating decision which denied entitlement to a 
TDIU rating.  A personal hearing was held before an RO 
hearing officer in October 1998.  The veteran initially 
requested a hearing before a veterans law judge, but withdrew 
his request at his October 1998 RO hearing.


REMAND

In September 2002, the Board undertook additional development 
of the veteran's claims for entitlement to a higher rating 
for depression, and for a TDIU rating pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, although 
the Board has obtained VA medical records and reports of VA 
examinations conducted in February 2003, in light of the 
Federal Circuit's decision, the case must be remanded for 
readjudication by the RO and for preparation of a 
supplemental statement of the case.  Moreover, the Board 
notes that the report of the February 2003 VA psychiatric 
examination includes only pages 1 and 6, and is missing pages 
2 through 5.  The RO should attempt to obtain the missing 
pages.  If this is not possible, another VA psychiatric 
examination should be performed to evaluate the veteran's 
depression.  38 U.S.C.A. § 5103A (West 2002).

After the above actions have been completed, the RO should 
review the veteran's claims with consideration of any 
additional evidence received since the April 2001 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2002).
 
In September 2002, the Board sent the veteran a letter 
informing him of the Veterans Claims Assistance Act of 2000 
(VCAA), and informing him that he had 30 days to respond to 
the notice.  The Federal Circuit basically held that this 
type of notice was invalid as it was contrary to 38 U.S.C.A. 
§ 5103 (a), which provides the veteran has one year to submit 
evidence in such a situation.  Accordingly, the RO must cite 
to the VCAA, and in particular, cite to 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VO or private, 
who treated the veteran for any of his 
service-connected disabilities since 
December 2002.  After securing the 
necessary release, the RO should obtain 
these records.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  The RO should attempt to obtain pages 
2 through 5 of the February 2003 VA 
psychiatric examination.  (Pages 1 and 6 
are of record.)  Only if such pages are 
unavailable, the RO should schedule the 
veteran for another VA psychiatric 
examination.  The examiner should be 
asked to review the claims file, and to 
comment on the current level of severity 
of the veteran's service-connected 
depression, as distinguished from his 
non-service-connected personality 
disorder or any other current psychiatric 
disorders.

The examiner should be asked to opine as 
to whether it is at least as likely as 
not that the veteran's service-connected 
psychiatric disorder, in light of his 
educational and vocational history and 
without regard to age, precludes all 
forms of substantially gainful 
employment.

4.  Thereafter, the RO should readjudicate 
this claim.  In doing so, the RO should 
review all of the evidence received since 
the April 2001 supplemental statement of 
the case, including the reports of VA 
examinations conducted in February 2003, 
and readjudicate the veteran's claims for 
entitlement to a higher rating for major 
depression, and for a TDIU rating.  If the 
claims remain denied, the RO should 
provide the veteran with a supplemental 
statement of the case.  The supplemental 
statement of the case should cite the 
relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The 
supplemental statement of the case should 
also cite the implementing regulations for 
the VCAA, which were also made effective 
November 9, 2000, for the most part.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  If 
additional evidence is requested, the RO 
should inform the veteran that he has one 
year to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




